56 F.3d 1532
312 U.S.App.D.C. 462
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Louis BENTLEY, Appellant.
No. 94-3150.
United States Court of Appeals, District of Columbia Circuit.
June 1, 1995.

Before:  GINSBURG, SENTELLE, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's sentence be affirmed.  We review the sentencing judge's determination of acceptance of responsibility for clear error.  See United States v. Barry, 961 F.2d 260, 266 (D.C.Cir.1992).  Bentley's plea, entered on the day the trial was scheduled to begin, did not appreciably conserve government or court resources.  Accordingly, it was not clear error to deny a reduction in base offense level under section 3E1.1(b) of the Sentencing Guidelines.  See United States v. Francis, 39 F.3d 803, 808 (7th Cir.1994);  United States v. Hopper, 27 F.3d 378, 384-85 (9th Cir.1994).  Although Bentley's plea was connected to that of his co-defendants, he could have pled guilty earlier.  He instead chose to withhold his plea while he wrested additional concessions from the government.  Having exercised his right not to plead guilty, he may not also claim a right to an additional reduction in offense level under section 3E.1.1(b).  See United States v. Donovan, 996 F.2d 1343, 1345 (1st Cir.1993).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.